Title: To James Madison from Job Wall, 4 September 1801
From: Wall, Job
To: Madison, James


					
						Sir,
						St. Bartholomew Sept. 4th. 1801.
					
					The letter which you did me the honor to write me 

dated 3th. July, covering the Presidents 

revocation of my Commission as Consul to the United States, 

did not reach me until the 22d. last month.  The revocation 

having been made the Subject of a Proclamation, in the Public 

Vehicles of information, would imply a Censure, which I have 

not I trust Knowingly done any thing, to deserve.  I have the 

Honor to be Sir, your most obedient Humle. Servt.
					
						Job Wall
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
